Citation Nr: 1007916	
Decision Date: 03/03/10    Archive Date: 03/11/10

DOCKET NO.  08-28 707	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of  service connection for a bilateral foot 
disorder, to include plantar fasciitis.  

2.  Entitlement to a disability rating greater than 10 
percent for boils on the buttocks.


ATTORNEY FOR THE BOARD

D. Johnson, Counsel




INTRODUCTION

The Veteran served on active duty from June 1974 to September 
1977.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2007 decision rendered by the 
Department of Veterans Affairs (VA), Regional Office (RO), in 
Jackson, Mississippi, which denied the above claims.

In the Veteran's September 2008 Appeal To Board Of Veterans' 
Appeals (VA Form 9), he requested a hearing before a Veterans 
Law Judge to be held at his local RO.  He withdrew his 
request in August 2009.  As such, the hearing request is 
deemed withdrawn.  38 C.F.R. § 20.704(d).

The issue of entitlement to an increased disability rating 
for boils on the buttocks is addressed in the REMAND portion 
of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Service connection for a bilateral foot disorder, to 
include plantar fasciitis was denied by the Board in a 
decision dated in February 2002.

2.  Evidence submitted since the February 2002 Board decision 
does not relate to an unestablished fact necessary to 
substantiate the claim, and does not raise a reasonable 
possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The February 2002 Board decision, which denied the 
Veteran's claim for service connection for a bilateral foot 
disorder, to include plantar fasciitis, is final.  38 
U.S.C.A. § 7104 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.104(a), 20.1100(a), 20.1104, 20.1105 (2009).

2.  Subsequent to the February 2002 Board decision, new and 
material evidence sufficient to reopen the claim for service 
connection for a bilateral foot disorder, to include plantar 
fasciitis has not been received.  38 U.S.C.A. § 5108 (West 
2002 & Supp. 2009); 38 C.F.R. § 3.156(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), requires 
VA to assist a claimant at the time that he or she files a 
claim for benefits.  As part of this assistance, VA is 
required to notify claimants of what they must do to 
substantiate their claims.  38 U.S.C.A. §§ 5100, 5102-5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2009), 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2009).

Specifically, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that the claimant is to provide; 
and (3) that VA will attempt to obtain.  See Beverly v. 
Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA 
notice requirements).

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Specifically, the notice must include notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.

In Sanders v. Nicholson, 487 F.3d 881, 888-9 (Fed. Cir. 
2007), the Federal Circuit held that any notice error will be 
presumed prejudicial unless VA can show that the error did 
not affect the essential fairness of the adjudication and 
persuade the Court that the purpose of the notice was not 
frustrated, for example by demonstrating "(1) that any 
defect was cured by actual knowledge on the part of the 
claimant, (2) that a reasonable person could be expected to 
understand from the notice what was needed, or (3) that a 
benefit could not have been awarded as a matter of law."  
However, most recently, the courts have stated that the 
burden to show that prejudice result from a defect in the 
notice is the appellant's burden.  See Shinseki v. Sanders, 
129 S.Ct. 1696, 1706 (2009) (appellant bears burden of 
demonstrating prejudicial error on appeal).  

As to reopening the previously denied claim of service 
connection for a bilateral foot disorder, to include plantar 
fasciitis, a letter dated in July 2007 gave the Veteran 
notice of the basis for the prior final denial of his claim, 
and informed him as to what information or evidence was 
necessary to reopen the claim.  See Kent v. Nicholson, 20 
Vet. App. 1 (2006).  The Veteran was also notified of the 
evidence that was necessary to substantiate his underlying 
claim for service connection.  He was told what information 
that he needed to provide, and what information and evidence 
that VA would attempt to obtain.  This letter also provided 
the requisite notice with respect to the Dingess requirements 
in the present appeal.  Under these circumstances, the Board 
finds that the notification requirements of the VCAA have 
been satisfied.  

The VCAA requires that VA make reasonable efforts to assist 
the claimant in obtaining evidence necessary to substantiate 
a claim.  The Veteran's available relevant service records 
and VA and non-VA medical treatment records have been 
obtained.  There is no indication of any additional, relevant 
records that the RO failed to obtain.  The duty to assist 
generally includes providing a medical examination or 
obtaining a medical opinion when such is necessary to make a 
decision on a claim.  However, when a claim is one to reopen 
a finally decided claim, VA is not obligated to provide a 
medical examination or obtain a medical opinion until new and 
material evidence has been received.  See 38 C.F.R. § 
3.159(c)(4)(iii) (2009).  Since the Veteran has failed to 
submit new and material evidence to reopen his claim, VA was 
not obligated to provide him with a medical examination as it 
related to his plantar fasciitis condition.  The duty to 
assist and duty to notify provisions of the VCAA have been 
fulfilled and no further action is necessary under the 
mandate of the VCAA.
New and Material Evidence

Service connection may be granted for a disability resulting 
from an injury sustained or disease incurred in the line of 
duty or for aggravation of a pre-existing injury or disease 
in the line of duty. 38 U.S.C.A. §§ 1110, 5103, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.304, 3.307 (2009).

Service connection for certain chronic disorders may be 
established based on a legal "presumption" by showing that 
the disability manifested itself to a degree of 10 percent or 
more within one year from the date of separation from 
service.  38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2009).

Service connection may also be granted for disability shown 
after service, when all of the evidence, including that 
pertinent to service, shows that it was incurred in service.  
See 38 C.F.R. § 3.303(d) (2009); Cosman v. Principi, 3 Vet. 
App. 303, 305 (1992).

The United States Court of Appeals for Veterans Claims 
(Court) has held that in order to prevail on the issue of 
service connection on the merits, there must be medical 
evidence of a (1) current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  Hickson v. West, 
12 Vet. App. 247, 253 (1999). 

Once a denial of a claim of service connection has become 
final, it cannot subsequently be reopened unless new and 
material evidence has been presented.  38 U.S.C.A. § 5108.  
"New" evidence is defined as evidence not previously 
submitted to agency decision-makers.  "Material" evidence 
means existing evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2009).

Evidence received subsequent to a final decision is presumed 
credible for the purposes of reopening the Veteran's claim 
unless it is inherently false or untrue, or it is beyond the 
competence of the person making the assertion.  Duran v. 
Brown, 7 Vet. App. 216, 220 (1995); Justus v. Principi, 3 
Vet. App. 510, 513 (1992); see also Robinette v. Brown, 8 
Vet. App. 69, 75-76 (1995).

In a decision dated in September 1998, the RO denied the 
Veteran's claim of entitlement to service connection for a 
bilateral foot disorder, to include plantar fasciitis.  This 
decision was upheld by a Board decision dated in February 
2002, wherein the Board found that there was no evidence 
demonstrating a causal relationship between the claimed 
bilateral foot disability and service.  Board decisions are 
final when issued.  38 C.F.R. § 20.1100 (2009).  Final 
decisions will be reopened on receipt of new and material 
evidence.  38 U.S.C.A. § 5108.

The evidence of record at the time of the Board's decision, 
in pertinent part, included the Veteran's service treatment 
records, a May 1989 National Guard enlistment examination, VA 
outpatient treatment records dated from January 1993 to March 
2000, a transcript of a February 1999 RO hearing, private 
treatment records and medical opinions from Dr. Sotolongo, VA 
examination reports dated in May 1999 and February 2001, and 
a letter from the Veteran dated in August 1999, with copies 
of medical articles from the Merck Manual.  

The service treatment records showed treatment for a painful 
left toe in January 1977 (after someone fell on the Veteran's 
metatarsal joint), a strained left ankle in February 1977, 
slight hallux valgus in March 1977, and left foot pain in 
August 1977, assessed as metatarsalgia.  The May 1989 
National Guard enlistment examination showed the Veteran 
denied any history of foot trouble and his feet were normal 
on examination.  VA records included a clinical impression of 
possible plantar fasciitis in June 1996 and a complaint of 
chronic arch pain and diagnosis of plantar fasciitis in 
September 1998.  Additional records showed occasional 
complaint and treatment for bilateral heel pain.  

At the February 1999 RO hearing, the Veteran testified that 
his bilateral foot condition began in 1977, when he injured 
his foot while playing basketball.  He also testified that 
his feet continued to hurt throughout service and continued 
even after separation.  The private treatment records from 
Dr. Sotolongo reflected reports of heel pain that were 
treated with custom shoes and arch supports.  The medical 
opinions from Dr. Sotolongo dated in June 1999 and October 
2000 related the Veteran's ankle pain to an injury during 
service.  The February 2001 VA examination report contained 
an opinion that the Veteran's current bilateral plantar 
fasciitis was not related to his documented feet problems in 
service.  The August 1999 letter from the Veteran included 
his report of continuous foot pain and problems in service, 
which he felt had caused his plantar fasciitis.  The copies 
of medical articles from the Merck Manual generally discussed 
the symptoms and signs related to diagnoses of plantar 
fasciitis and calcaneal spur syndrome.

In August 2007, the Veteran requested to reopen his claim of 
service connection for plantar fasciitis.  Evidence added to 
the record since the February 2002 Board decision includes VA 
outpatient treatment records dated from August 2001 to 
February 2002, April 2003, and from May 2004 to October 2007.  
These records show the Veteran reported chronic heel and foot 
pain throughout 2007.  His symptoms were diagnosed as plantar 
fasciitis and treated with injections, medication, therapy 
and orthotics.  

Although the VA treatment records are new because they were 
not previously submitted to agency decision makers, the Board 
finds that the evidence as a whole is not material.  The 
evidence available at the time of the 2002 decision showed 
treatment for post-service plantar fasciitis, without any 
competent evidence that the foot disorder was related to any 
aspect of service.  The newly submitted VA treatment records 
are merely redundant of this evidence and do not contain any 
competent link between the current bilateral foot disorder of 
plantar fasciitis and the circumstances of the Veteran's 
service.  The Court has held that additional evidence which 
consists of records of post-service treatment that does not 
indicate that a condition is service-connected, is not new 
and material.  See Cox v. Brown, 5 Vet. App. 95, 99 (1993); 
see also Morton v. Principi, 3 Vet. App. 508, 509 (1992) 
(Observing that evidence of the appellant's current condition 
is not generally relevant to the issue of service connection, 
absent some competent linkage to service).

Hence, the Board finds that the evidence of record since the 
February 2002 Board decision which denied service connection 
for a foot disorder, including plantar fasciitis is not new 
and material, as it does not relate to an unestablished fact 
necessary to substantiate his claim.  Thus, the claim for 
service connection for a bilateral foot disorder, to include 
plantar fasciitis is not reopened.

ORDER

New and material evidence not having been received, the claim 
for service connection for a bilateral foot disorder, to 
include plantar fasciitis is denied


REMAND

The Veteran seeks an increased disability rating for his 
service-connected disability of boils on the buttocks, 
currently rated as 10 percent disabling.  

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the delay, it is necessary to 
ensure that there is a complete record upon which to decide 
the Veteran's claim so that he is afforded every possible 
consideration.  

The Veteran was last afforded a VA examination for his 
service-connected boils of the buttocks in October 2007.  
This examination also included an evaluation of his service-
connected hemorrhoids disability, which is not currently a 
part of this appeal.  During a January 2008 RO hearing on the 
issue of a proposed reduction of his service-connected 
benefits for the hemorrhoids, the Veteran alleged that the 
entire October 2007 VA examination was inadequate because the 
examiner failed to perform any physical examination of his 
body.  

The Board has reviewed the October 2007 VA examination report 
and the examination appears to have been adequate.  The Board 
is entitled to assume that the VA examiner performed a 
physical inspection of the Veteran's affected body parts, as 
is customary, and as reflected by the detailed clinical 
findings noted in the examiner's report.  The Court has held 
that "there is a presumption of regularity which holds that 
government officials are presumed to have properly discharged 
their official duties."  See Ashley v. Derwinski, 2 Vet. App. 
307, 308-09 (1992) (quoting United States v. Chemical 
Foundation, Inc. 272 U.S. 1, 14-15, 71 L. Ed. 131, 47 S. Ct. 
1 (1926)); see also Butler v. Principi, 244 F.3d 1337, 1340 
(Fed. Cir. 2001) ("[t]he [presumption of regularity] doctrine 
this allows courts to presume that what appears regular is 
regular, the burden shifting to the attacker to show the 
contrary").  Unless rebutted by clear evidence to the 
contrary, VA is entitled to the benefit of this presumption. 
Id.  

The Veteran in this case has not pointed to any evidence in 
the record that would cast doubt on whether the VA examiner 
failed to conduct a physical inspection of his body, nor is 
the Board aware of any such evidence.  However, the Board 
does note that the Veteran's claims file was not available 
for review by the examiner.  The Court has held that VA has a 
duty to provide examinations that consider a Veteran's 
history.  Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  
The Court has also held however, that a VA examination was 
adequate even where the claims file was not reviewed.  See 
Mariano v. Principi, 17 Vet. App. 305, 311-312 (2003).  In 
Mariano, the Court concluded that the necessary findings 
(ranges of shoulder motion) were "scientific" and the failure 
to consider the record would not render those findings 
unreliable.  

As it relates to the Veteran's skin disorder, the necessary 
findings are both "scientific" (percent of body area 
exposed) and non-scientific (length of any light therapy or 
systemic therapy prescribed for the skin disorder).  This is 
significant in the Veteran's case because while the Veteran 
does not appear to meet the schedular criteria based on the 
percent of body area exposed, there is evidence in the file 
(and per the examiner's report) that the Veteran has been on 
"long-term" systematic therapy for his condition, 
specifically Doxycycline 100 mg.  The Board notes that while 
"long-term use" of Doxycycline is occasionally noted in the 
VA treatment records dated in 2007, this medication is not 
listed as one of the current medications in any of the all-
inclusive medications lists.  There also is no indication of 
whether the noted "long-term use" was for a total duration 
of six weeks or more during the past 12-month period.  On 
remand this should be clarified.  

Finally, although the Veteran has not alleged a worsening 
since this examination took place; it was more than two years 
ago, and there may have been a significant change in the 
Veteran's condition since then.  Therefore, the Board finds 
that the Veteran should be afforded a new examination, which 
takes into account his most recent manifestations and 
treatment.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall request that the 
Veteran identify any VA or non-VA health 
care providers that have treated him for 
his service-connected skin disabilities 
since October 2007, and asked to complete 
VA Forms 21- 4142 (Authorization and 
Consent to Release Information to the 
Department of Veterans Affairs) for each 
health care provider.  If completed 
authorization forms are provided, the 
RO/AMC should seek to obtain records 
identified by the appellant and notify him 
pursuant to 38 C.F.R. § 3.159 if the 
records cannot be obtained.  All efforts 
to obtain these records must be fully 
documented in the claims file.  

2.  After any additional medical records 
are obtained, the RO/AMC shall schedule the 
Veteran for a VA examination to determine 
the current nature and severity of his 
service-connected boils of the buttocks.  
All indicated tests and studies, including 
color photographs, should be accomplished 
and the findings then reported in detail.  
The examiner must review the Veteran's 
claims file, including any newly obtained 
medical evidence, in association with the 
examination.   

The examiner should describe the area(s) 
of the body affected by the skin 
condition, to include the percentage of 
the entire body affected and the 
percentage of exposed area(s) affected.  
For example, less than 5 percent of the  
entire body or less than 5 percent of  
exposed areas; or at least 5 percent but 
less than 20 percent of the entire body,  
or at least 5 percent but less than 20 
percent of exposed areas, etc.  

The examiner should also indicate whether 
systemic therapy or intensive light 
therapy was required for a total duration 
of less than six weeks during the past 12-
month period.  If any systemic therapy was 
prescribed, the medication should be 
clearly identified, as well as the length 
of treatment.

3.  The RO/AMC will then review the 
Veteran's claims file and ensure that the 
foregoing development actions have been 
conducted and completed in full, and that 
no other notification or development 
action, in addition to those directed 
above, is required.  If further action is 
required, it should be undertaken prior to 
further claim adjudication.

4.  The RO/AMC will then readjudicate the 
Veteran's claim.  If the benefit sought on 
appeal remains denied, the Veteran and her 
representative should be provided with a 
Supplemental Statement of the Case.  An 
appropriate period of time should be 
allowed for response.

Thereafter, if appropriate, the case is to be returned to the 
Board, following applicable appellate procedure.  The Veteran 
need take no action until she is so informed.  She has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes 
of this remand are to obtain additional information and 
comply with all due process considerations.  No inference 
should be drawn regarding the final disposition of this claim 
as a result of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


